He said that tbe case of Col. Mason vs. Spalding, (a) was the first case, wherein a deed of bargain and sale executed off the land, was held to be void. That after purchased, land will not pass, unless the will is republished — ho cited 1 Font. 207, Mote. If the devisor has an equitable estate in lands, they will pass by general and sweeping words in a will. — 1 Cha. Ca. 39. 2 Ch. Ca. 144. Mosley 262. 123. 1 Vez. 437, 494. Pr. Ch. 320. 2 P. Will. 629. 1 Bro. Rep. 226, 227. There is no disseisin unless there be an actual expulsion. — Co. Litt. 181. 1 Salk. 246. The consequences of actual disseisins, considered as such, continue law to this .day. The disseisee cannot dispose or devise; the descent takes away his entry.: — 1 Burr. 112.
The Plaintiff suffered a nonsuit.

 October term, 1730. See ante page 484.